Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-24 are pending in this application and have been examined in response to application filed on 08/17/2021.

Specification
Claim Objections
Claim 23 is objected to because of the following informalities:  “accessing storage two credit…” .  The word “two” appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Valdivia et al. (US 2018/0095635 A1).

As to INDEPENDENT claim 1, Valdivia discloses a method for allowing user devices to interact with a virtual application space, comprising: establishing an application space including a virtual spatial environment defined by spatial axes ([0146]; a virtual room is established); 
rendering at least a first application object in said application space (fig.9A, “910”; a virtual object is generated); 
providing a user device having device sensors indicating a real-world position and orientation of said user device ([0107]; device sensors are responsible in determining virtual object(s) and real-world relationship); 
obtaining sensor information from said device sensors ([0107]; sensor information are acquired); 
using said sensor information to establish a dynamically variable field of view for a display of said user device relative to said virtual application space ([0140]; virtual objects are presented in such a way that mimics real-world objects); and 
monitoring said field of view to identify a targeting of a first object of said application objects within said field of view so as to enable and interaction of a user with said application object ([0123], [0126]; virtual objects are interactable by gazing).

As to claim 2, Valdivia discloses wherein said virtual application environment of said application space is defined in relation to three spatial axes (fig.3A; an augmented reality interface is presented).

As to claim 3, Valdivia discloses wherein said rendering comprises depicting said application object as an image element on said display of said user device at a display location correlated to a position in said application space ([0115], fig.5A; image objects are represented virtually).

As to claim 4, Valdivia discloses wherein said rendering comprises defining a time-dependent position of said application object relative to said application space ([0137]; a virtual object may be defined with spatial/temporal information).

As to claim 7, Valdivia discloses wherein said user device is a mobile device ([0077]; “smart phone”).

As to claim 8, Valdivia discloses wherein said mobile device is one of a phone and a tablet computer ([0077]; “smart phone”).

As to claim 9, Valdivia discloses wherein said user device includes a camera and a processor, wherein said camera is operative for providing real-time digital images of a real world environment on said display, and said processor is operative to overlay said application objects of said application space on said real time digital images of said real world environment ([0004], [0077[, [0106]; a real world scene is captured continuously by a virtual reality device).

As to claim 10, Valdivia discloses wherein said field of view corresponds to a camera field of view of said camera ([0004]; a real world scene is captured continuously by a camera).

As to claim 11, Valdivia discloses wherein said field of view is defined in relation to said application space using said sensor information ([0004], [0107]; sensor information are collected and processed to generate an augmented reality experience).

As to claim 12, Valdivia discloses wherein said monitoring comprises rendering a targeting aid relative to said application space on said display (fig.9A; a reticle is displayed).

As to claim 13, Valdivia discloses wherein said targeting aid comprises a reticle (fig.9A; a reticle is displayed).

As to claim 14, Valdivia discloses wherein said monitoring comprises altering a display of said application object responsive to detecting a position of said application object in relation to said targeting aid ([0123]; the selected virtual object is altered graphically).

As to claim 15, Valdivia discloses wherein said altering comprises changing one of a size and a color of said application object ([0123]; the selected virtual object is altered graphically).

As to claim 16, Valdivia discloses wherein said monitoring comprises detecting a user input entered in relation to said targeting of said application object ([0134]; a virtual object is “picked up”).

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Spivack et al. (US 2021/0074068 A1).

As to INDEPENDENT claim 24, Spivack discloses a promotional system for use in connection with an application device running an application for generating virtual application objects related to third-party products or services in relation to an application space, said promotional system comprising: an imaging device for: rendering a real-world digital image in a display (fig.1, fig.2C; a real-world image is captured); 
receiving application information from said application including a first virtual application object having a defined location in relation to said application space, wherein said application space has a defined correlation to a real-world space of said real-world digital image; and superimposing said first virtual application object on said real-world digital image of said display (fig.2C, [0170]; a targeted virtual object associated with the captured real-world digital image is displayed in an augmented reality environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Valdivia in view of Spivack.

As to claim 5, Valdivia does not expressly disclose wherein said application object has a defined velocity at a defined time in relation to said application space.
In the same field of endeavor, Spivack discloses wherein said application object has a defined velocity at a defined time in relation to said application space ([0145]; the virtual object can be animated to move at a defined velocity over a period of time).
It would have been obvious to one of ordinary skill in the art, having the teaching of Valdivia and Spivack before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Valdivia to include generating animated virtual objects taught by Spivack with the motivation being to provide enhanced user experience.
	
As to claim 6, Valdivia does not expressly wherein said application object has a defined acceleration at a defined time in relation to said application space.
In the same field of endeavor, Spivack discloses wherein said application object has a defined acceleration at a defined time in relation to said application space ([0145]; the virtual object can be animated to move at a defined acceleration over a period of time).
It would have been obvious to one of ordinary skill in the art, having the teaching of Valdivia and Spivack before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Valdivia to include generating animated virtual objects taught by Spivack with the motivation being to provide enhanced user experience.
		
As to claim 17, Valdivia does not expressly crediting an application value in response to said user input entered in relation to said targeting of said application object.
In the same field of endeavor, Spivack discloses crediting an application value in response to said user input entered in relation to said targeting of said application object. (fig.2C; user selects a virtual object to receive promotional items).
It would have been obvious to one of ordinary skill in the art, having the teaching of Valdivia and Spivack before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Valdivia to include generating commerce virtual objects taught by Spivack with the motivation being to provide virtual advertisement campaign. 
		
As to claim 18, the prior art as combined discloses wherein said application space is a game space of a game and said crediting comprises crediting a game value to said user (Spivack, [0063], [0110]; the advertisement campaign can be structured like playing a game).

As to claim 19, the prior art as combined discloses wherein said application space relates to an application for promoting third-party products or services (Spivack, [0109]; advertisers are able to promote their products/services).

As to claim 20, the prior art as combined discloses wherein said application value is redeemable in relation to a transaction involving said third party products or services (Spivack, [0170]; gifts are redeemable).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable by Valdivia-Spivack in view of Shieh et al. (US 2013/0288715 A1).

As to claim 21, the prior art as combined does not expressly disclose operating said user device to report said application value to a network platform.
In the same field of endeavor, Shieh discloses reporting said application value to a network platform ([0059]; user activities are tracked and processed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Valdivia-Spivack and Shieh before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Valdivia-Spivack to include a user activity tracking system taught by Shieh with the motivation being to provide a personalized commerce experience.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable by of Spivack in view of Clements (US 10,732,721 B1) and Shieh.

As to INDEPENDENT claim 22, Spivack discloses a promotional system, comprising: a user device for: generating application objects related to third-party products or services (fig.2C, “242”; a virtual object associated with a selected real-world object is displayed); 
associating individual ones of said application objects with application values (fig.2C, “242”; [0170]; a redeemable gift is provided); 
superimposing an application space including said application objects on a digital image space (fig.2C, “242”; [0170]; the virtual object is superimposed); 
obtaining user selection information related to selection of said first application object by a user; crediting a first application value of said application values corresponding to said first object in response to said selection ([0057], [0070]; a user is rewarded for interacting with virtual objects).  Spivack does not expressly disclose obtaining user targeting interaction information to identify targeting of a first application object of said application objects and rendering a targeting effect relating to said targeting of said first application object in said application space; and reporting said application value to a network platform.
In the same field of endeavor, Clements discloses obtaining user targeting interaction information to identify targeting of a first application object of said application objects and rendering a targeting effect relating to said targeting of said first application object in said application space (col.27, l.10-16; the targeted object is highlighted before being selected and executed).  
It would have been obvious to one of ordinary skill in the art, having the teaching of Spivack and Clements before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Spivack to include virtual object selection emphasize taught by Clements with the motivation being to provide enhanced object selection accuracy.  Spivack-Clements does not expressly disclose reporting said application value to a network platform.
In the same field of endeavor, Shieh discloses reporting said application value to a network platform ([0059]; user activities are tracked and processed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Spivack-Clements and Shieh before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Spivack-Clements to include a user activity tracking system taught by Shieh with the motivation being to provide a personalized commerce experience.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Spivack in view of Volpi et al. (US 2019/0378143 A1).

As to INDEPENDENT claim 23, Spivack discloses a promotional system for use in connection with a user device for displaying virtual application objects related to third-party products or services in relation to a digital image space and allowing users to make a selection in relation to the virtual application objects, said promotional system comprising: a network platform for: receiving application information from said user device related to selection of a first virtual application object by a first user (fig.2C, [0170]; a targeted virtual object associated with the captured real-world digital image is displayed in an augmented reality environment); 
accessing storage to credit a first value to a first account of said first user in relation to said selection of said first virtual application object, said first value being redeemable in connection with a first transaction between said first user and a first provider of goods or services ([0070], [0121]; rewards are paid out to a user).  Spivack does not expressly disclose providing account information concerning said first account of said first user to said first provider.
In the same field of endeavor, Volpi discloses providing account information concerning said first account of said first user to said first provider (fig.24A; user’s account information is identified by the provider).
It would have been obvious to one of ordinary skill in the art, having the teaching of Spivack and Volpi before him prior to the effective filling date, to modify the controls and interfaces for user interactions in virtual spaces taught by Spivack to include a user activity tracking system taught by Volpi with the motivation being to provide a personalized commerce experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lizotte, III (US 2013/0290096 A1): System and method of measuring lift in a marketing program.
Perez et al. (US 2013/0293530 A1): Product augmentation and advertising in see through displays.
Drozd et al. (US 2013/0325570 A1): Campaign reward system with financial reconsolidation.
Rathod (US 2018/0350144 A1): Generating, Recording, Simulating, Displaying And Sharing User Related Real World Activities, Actions, Events, Participations, Transactions, Status, Experience, Expressions, Scenes, Sharing, Interactions With Entities And Associated Plurality Types Of Data In Virtual World.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/            Primary Examiner, Art Unit 2173